Citation Nr: 1600960	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  09-08 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for anxiety disorder from January 26, 1990 to April 27, 2006.

2.  Entitlement to a rating higher than 50 percent for anxiety disorder from April 27, 2006.

3.  Entitlement to an initial rating higher than 10 percent for muscle strain of the lumbosacral spine from April 27, 2006.

4.  Entitlement to a separate compensable rating for left lower extremity radiculopathy associated with muscle strain of the lumbosacral spine.

5.  Entitlement to a separate compensable rating for right lower extremity radiculopathy associated with muscle strain of the lumbosacral spine.

6.  Entitlement to an increased rating for impingement syndrome of the right (major) shoulder, with mild degenerative changes, currently rated 20 percent.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 17, 2010.

8.  Entitlement to service connection for nerve damage.

9.  Entitlement to service connection for a skin disability.

10.  Entitlement to service connection for a nail disability, claimed as peeling nails.

11.  Entitlement to service connection for a right knee disability.

12.  Entitlement to service connection for a left knee disability.

13.  Entitlement to service connection for a right hip disability.

14.  Entitlement to service connection for a left hip disability.

15.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his mother


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from April 1976 to June 1987.

These matters initially came before the Board of Veterans' Appeals (Board) from April 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2010, the Veteran, his wife, and his mother testified before the undersigned.  A transcript of this hearing is of record.

In December 2011, the Board remanded the claims listed on the title page to the agency of original jurisdiction (AOJ) for additional development.  For the reasons indicated below, the AOJ complied with the Board's remand instructions with regard to the claims being decided herein.

In its December 2011 decision, the Board also granted an earlier effective date of January 26, 1990 for the award of service connection for anxiety disorder.  In March 2012, the RO implemented this grant and assigned a 10 percent rating from January 26, 1990.  Although the Veteran filed a purported notice of disagreement with the initial 10 percent rating, given that the claim for a higher initial rating for anxiety disorder was already on appeal, and the Veteran has not indicated satisfaction with the staged 10 and 50 percent ratings as indicated on the title page, the Board will address whether the Veteran is entitled to an initial rating higher than 10 percent for anxiety disorder from January 26, 1990 to April 27, 2006 as well as whether he is entitled to a rating higher than 50 percent from April 27, 2006 for this disability.

The issues of entitlement to a TDIU and entitlement to service connection for nerve damage, a skin disability, a nail disability, right and left knee disabilities, right and left hip disabilities, and a left shoulder disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  From January 26, 1990 to April 27, 2006, symptoms of the Veteran's anxiety disorder more nearly approximated considerable impairment of the ability to establish and maintain effective relationships with people and reduced reliability, flexibility and efficiency resulting in considerable industrial impairment, as well as occupational and social impairment with reduced reliability and productivity.

2.  From April 27, 2006, symptoms of the Veteran's anxiety disorder more nearly approximated occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.

3.  From April 27, 2006, symptoms of the Veteran's lumbar spine disability more nearly approximated flexion between 30 and 60 degrees, but not flexion to 30 degrees or less, and there was no ankylosis or incapacitating episodes.

4.  Symptoms of left lower extremity radiculopathy associated with the Veteran's lumbar spine disability most nearly approximated mild incomplete paralysis of the sciatic nerve from April 27, 2006.

5.  Symptoms of right lower extremity radiculopathy associated with the Veteran's lumbar spine disability most nearly approximated mild incomplete paralysis of the sciatic nerve from February 22, 2011.

6.  Symptoms of the Veteran's right (major) shoulder impingement, with mild degenerative changes, did not at any time more nearly approximate limitation of motion to midway between the side and shoulder level, ankylosis of the scapulohumeral articulation, other impairment of the humerus, or impairment of the clavicle or scapula.





CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 50 percent for anxiety disorder from January 26, 1990 to April 27, 2006 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.132, Diagnostic Code (DC) 9400 (prior to November 7, 1996); 38 C.F.R. § 4.130, DC 9411 prior to and from November 7, 1996).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 70 percent, but no higher, for anxiety disorder, from April 27, 2006, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9400 (2015).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 20 percent, but no higher, for muscle strain of the lumbar spine, have been met from April 27, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5237 (2015).

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for a separate rating of 10 percent, but no higher, for left lower extremity radiculopathy, have been met from April 27, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, DC 8520 (2015).

5.  With reasonable doubt resolved in favor of the Veteran, the criteria for a separate rating of 10 percent, but no higher, for right lower extremity radiculopathy, have been met from February 22, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, DC 8520.

6.  The criteria for an increased rating for right (major) shoulder impingement, with mild degenerative changes, currently rated 20 percent, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, DCs 5010-5201 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  With regard to the claims for higher ratings for the Veteran's anxiety disorder and lumbar spine disability, to include associated objective neurologic abnormalities as discussed below, these claims arise from the Veteran's disagreement with the ratings assigned in connection with the grant of service connection for these disabilities.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  As to the claim for an increased rating for the right shoulder disability, a July 2009 letter informed the Veteran how disability ratings and effective dates are assigned, to include the specific criteria under which his right shoulder disability is rated, DC 5201.  The case was subsequently readjudicated in the March 2010 statement of the case as well as multiple supplemental statements of the case.

In addition, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims and affording the Veteran multiple VA examinations as to the severity of his anxiety disorder, lumbar spine disability, and right shoulder disability.  In its December 2011 remand, the Board noted that the Veteran had testified during the Board hearing that his disabilities had increased in severity since the most recent VA examinations.  The Veteran was therefore afforded new VA examinations, most recently in July 2012.  In the June 2015 post-remand brief, the Veteran's representative indicate that his service-connected disabilities had worsened since the July 2012 VA examination.

VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124). The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect due to the passage of time and a possible increase in disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").  See also 38 C.F.R. § 3.327 (Generally, reexaminations will be required if it is likely that a disability has improved, or if evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  However, in an initial rating claim, the mere passage of time does not trigger VA's duty to provide additional medical examination unless there is allegation of deficiency in the evidence of record.  Hart, 21 Vet. App. at 508 (citing Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007)).  Given that the Board has already remanded these claims for new examinations based on lay statements indicating an increase in severity and the lack of any indication by the Veteran's representative of the specific nature of any increase in severity of any of the service-connected disabilities, the Board finds that a remand is not warranted.  Such a remand would result in new examinations followed by additional passage of time as the claims were readjudicated and returned to the Board.  To continue to remand the claims based on the passage of time and a general allegation of worsening could result in the claims never being decided, as by the time the claims were returned to the Board another such allegation could be made.  See Massie v. Shinseki, 25 Vet. App. 123, 128 (2011) (citing Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").  There is thus no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Moreover, during the November 2010 Board hearing, the undersigned explained the issues on appeal, asked questions to suggest the submission of evidence that may have been overlooked, and left the claims file open for 60 days in order to allow the Veteran time to submit additional evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the claims being decided herein.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart, 21 Vet. App. at 510.

Anxiety Disorder from January 26, 1990 to April 27, 2006

The Veteran has requested an initial 50 percent rating for his anxiety disorder prior to April 27, 2006.  Since January 26, 1990, anxiety disorder has been rated under  DC 9400.  Prior to November 7, 1996, anxiety disorder was rated under the general rating formula for psychoneurotic disorders in 38 C.F.R. §  4.132.  Effective November 7, 1996, anxiety disorder was rated under the general rating formula for mental disorders in 38 C.F.R. § 4.130.  Under the general rating formula for psychoneurotic disorders, a 50 percent rating required that the ability to establish and maintain effective relationships with people was considerably impaired and, by reason of psychoneurotic symptoms, the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment.

Under the general rating formula effective November 7, 1996, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

The only medical evidence from this time period consists of the April 1990 VA psychiatric examination report.  That report indicated that there was spontaneous speech with some pressured speech consistent with anxiety, nightmares waking up with cold sweats, with an impression of anxiety neurosis at least in part.  The other findings were normal.  The Board must also, however, consider the Veteran's lay statements.  In a July 2013 letter, the Veteran indicated that he had been employed over a dozen times, in addition to three failed business attempts, since service, prior to which he had been at the top of his field.  He also noted that he had ruined lifelong friendships and had family problems due to mental health issues.  In addition, he noted a prison term from 1994 to 1998 and divorce in 1995, all of which were due to his anxiety disorder.  The Board finds the Veteran's testimony to be competent and credible.  The symptoms and disability picture prior to April 27, 2006 reflect considerable social and industrial impairment, as well as occupational and social impairment with reduced reliability and productivity.  The evidence is thus at least evenly balanced as to whether the Veteran met the criteria for an initial 50 percent rating for anxiety disorder under the general rating formula for psychoneurotic disorders and the general rating formula for mental disorders from January 26, 1990 to April 27, 2006.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to an initial rating of 50 percent for this time period is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As this was the rating specifically requested by the Veteran for his anxiety disorder during this time period, further discussion with regard to this issue is unnecessary.

Anxiety Disorder from April 27, 2006

The Veteran's anxiety disorder is rated under 38 C.F.R. § 4.130, DC 9400.  As noted, all psychiatric disabilities are now rated under the general rating formula for mental disorders.

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders, including 38 C.F.R. § 4.130, to remove outdated references to the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5). See Final Rule, Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).  As the provisions of this amendment were not intended to apply to claims that had been certified for appeal to the Board on or before August 4, 2014, see id., and this case was certified and re-certified to the Board prior that date, the Board will not consider them in this decision.

The Veteran's anxiety disorder is rated 50 percent under the general rating formula from April 27, 2006, the criteria for which are noted above.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The maximum schedular 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be 'due to' those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Symptoms of the Veteran's anxiety disorder have included those listed in both the 50 and 70 percent criteria since April 27, 2006.  On the August 2008 VA examination, it was indicated that the Veteran beat up his wife's boyfriend, reflecting the impaired impulse control listed in the criteria for a 70 percent rating, suicidal thoughts but no ideation, intense affect and rapid and pressured speech equivalent to the abnormal affect and speech noted in the criteria for a 50 percent rating.  It was noted that the Veteran had a poor marital relationship with few friends, but the description of degree and quality of social relationships indicated that the Veteran had some friends and "rides with friends."  There were no hallucinations, delusions, or inappropriate behavior and the Veteran was oriented in all spheres.  The examiner characterized the Veteran's anxiety disorder as resulting in deficiencies in judgment, thinking, family relations, work, mood, school, and judgment, but not total occupational and social impairment.

The March 2011 VA examination report had mostly normal findings, and the examiner characterized the level of impairment as occasional decreased in work efficiency but with generally satisfactory functioning.  On the July 2012 VA examination, impairment to functioning was noted as recreational, social, with few friends and reduced engagement with others or hobbies, and relational, affecting his relationship with his wife and step-son and increased irritability.  The examiner characterized the level of impairment as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  Examination findings were mostly normal with circumstantial thought process and dysthymic mood, but no delusions or hallucinations.  The specific symptoms indicated were depressed mood and anxiety.  The examiner found that while the Veteran experienced symptoms of a psychiatric disorder, "it is not to a severity level that would preclude occupational functioning."  The examiner also noted that it was likely that the Veteran's symptoms began in service "and continued to increase in severity as several suicide attempts and prison sentences were incurred from 1986 to the present time."

During the Board hearing, the Veteran indicated that he had suicidal ideation, panic attacks, and depression affecting his ability to function independently.  He did not have obsessional rituals that interfered with his routine activities.  He described anxiety attacks.  He was usually irritated, had difficulty adapting to stressful circumstances, and "blew up" at his representative on one occasion.  He responded with violence all of the time, but had never attacked anybody.  The Veteran indicated that he had ruined all of his friendships due to his loss of control when he felt he was wronged, and this had also impaired his employment to the point at which he closed his tree service business.

The above reflects that the Veteran experienced both symptoms and a level of impairment that approximated at times the criteria for a 50 percent rating and at times a 70 percent rating.  The characterization of the level of impairment by the VA examiners varied as well, but such characterizations are not binding on the Board; rather, the ultimate question of the degree of impairment caused by the Veteran's anxiety disorder is one that the Board must decide.  38 C.F.R. § 3.100(a) (2015) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  As the symptoms and level of impairment are approximately evenly balanced between the 50 and 70 percent criteria, the reasonable doubt created by this relative equipoise must be resolved in favor of the Veteran.  A 70 percent rating for anxiety disorder from April 27, 2006 is therefore warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

A higher, 100 percent rating is not however warranted because the symptoms and level of impairment did not more nearly approximate the criteria for such a rating and the evidence was not approximately evenly balanced on this question.  The above evidence reflects that there was no gross impairment in thought processes, delusions or hallucinations, grossly inappropriate behavior, that the Veteran was a persistent danger to hurt himself or others, or was unable to perform activities of daily living.  He was oriented on all examinations and did not have significant memory loss.  The Veteran described impaired impulse control but indicated he had never attacked anyone.  Although he indicated during the Board hearing that he had ended his friendships and closed his business, the Veteran did not indicate that he had no social contact or had closed his business due to his anxiety disorder alone.  In sum, neither the lay nor medical evidence reflects that the symptoms or overall level of impairment more nearly approximated total occupational and social impairment.  A rating higher than 70 percent for PTSD from April 27, 2006 is therefore not warranted.  As the preponderance of the evidence is against such a rating, the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Muscle Strain of the Lumbosacral Spine

The Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, DC 5237, applicable to lumbosacral strain.  All disabilities of the spine are rated pursuant to the general rating formula for diseases and injuries of the spine (general rating formula). Under the general rating formula, a 20 percent rating is warranted for flexion between 30 and 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent rating is warranted for flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Higher ratings of 50 and 100 percent require unfavorable ankylosis.

Note 1 to the general rating formula provides that associated objective neurologic abnormalities are to be rated separately under the appropriate diagnostic code.

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45.

The RO granted entitlement to service connection for muscle strain of the lower back in April 2008, assigning a 10 percent rating effective the April 27, 2006 date of claim.  In a February 2009 VA Form 9 that was a substantive appeal with regard to other issues, the Veteran indicated his disagreement with the rating for his lumbar spine, contending it should be increased from 10 to 20 percent.  In his April 2010 substantive appeal with regard to this claim, the Veteran reiterated that the rating should be 20 percent.  For the following reasons, the Board agrees.

An April 2006 VA treatment note indicates that the Veteran had chronic low back pain with radiation to the left lower extremity with an abnormal MRI.

On the March 2008 VA examination, there was no history of numbness, paresthesias, or leg or foot weakness.  There was a history of fatigue, decreased motion, stiffness, and spasms of the low back with severe constant sharp pain but no radiation of pain.  Spasms and tenderness were not severe enough to be responsible for abnormal gait or spinal contour and gait and spinal curvature were normal.  There were no flare-ups of spinal condition and no incapacitating episodes.  Sensory examination was normal.  There was no ankylosis.  Flexion was to 90 degrees, extension to 30 degrees, and lateral flexion and rotation to 30 degrees bilaterally, with no additional loss of motion on repetitive use.  X-ray showed mild degenerative changes.  The Veteran was a self-employed with a tree service company, and had lost two weeks during the past 12 month period.  There were significant effects on his usual occupation, resulting in increased absenteeism.  There were also moderate effects on many usual activities of daily living.

During the November 2010 Board hearing, the Veteran testified that he had loss of function of his back, lack of endurance after repetitive motion, was easily fatigued, and had pain and swelling with pain radiating down to his legs.  He  indicated that his back disability was getting worse, that he could hardly bend over any more, that he could not do many things including playing golf because his back hurt a lot.  He described pain going to his left leg mainly into the thigh, but indicated that it did not bother his right leg.

On the February 2011 VA examination, there was no numbness, paresthesias, or leg or foot weakness.  The report indicated, "No History of: hospitalization or surgery; spine neoplasm; spine condition flare-ups."  There were no incapacitating episodes or ankylosis.   There was fatigue, decreased motion, stiffness, spasm, and sharp constant pain radiating into both buttocks.  Gait was normal and there was no ankylosis or abnormal spinal curvatures other than lumbar flattening.  Muscle spasm and tenderness did not result in abnormal gait or spinal contour.  Flexion was 50 degrees, extension 10 degrees, and lateral flexion and rotation were to 20 degrees bilaterally.  There was objective evidence of pain on active range of motion and following repetitive motion, but no additional limitations after three repetitions of range of motion.  Sensory examination was normal and straight leg raising and sciatic notch tenderness were negative.  X-ray showed dextroscoliosis, degenerative disc disease, and facet arthropathy.  The Veteran had retired from his position as a self-employed tree surgeon because he had to close his business due to his low back and right shoulder disabilities.   The effects on his usual occupation were problems with lifting and carrying and his low back disability affected any activities that required repetitive bending stooping or lifting greater than 20 pounds.

On the July 2012 VA examination, the Veteran complained of low back pain and sharp pain radiating into the bilateral buttocks.  The Veteran did not report flare-ups that impacted the function of the thoracolumbar spine.  Range of motion was flexion 90 degrees or greater with no objective evidence of painful motion, extension was 30 degrees or greater with no objective evidence of painful motion, and lateral flexion and rotation were 30 degrees or greater bilaterally with no objective evidence of painful motion.  Range of motion was the same after repetitive motion testing, and there was no additional limitation in range of motion following repetitive use testing and no functional loss or impairment of the thoracolumbar spine.  There was no localized tenderness or pain to palpation for joints or soft tissue of the thoracolumbar spine.  There was guarding and/or muscle spasm, but they did not result in abnormal gait or spinal contour.  Sensory examination was normal and straight leg raising testing was negative.  There were signs or symptoms of radiculopathy, with mild intermittent usually dull pain of the lower extremities, and no constant pain, no paresthesias and/or dysesthesias or numbness.  There were no other signs or symptoms of radiculopathy.  There were no other neurologic abnormalities or findings related to the thoracolumbar spine.  There was no intervertebral disc syndrome, the Veteran did not use any assistive devices.  The disability would impact any physical job requiring bending and lifting.

On the July 2012 peripheral nerves examination, although the VA examiner checked the box on the first page indicating that the Veteran did not have a peripheral nerve condition or peripheral neuropathy, he checked the box on the second page indicating that the Veteran had symptoms attributable to a peripheral nerve condition.  The location and severity of the symptoms were mild intermittent pain (usually dull) of the right and left lower extremity.  There was no constant pain of the lower extremities and no paresthesias or numbness.  There was no muscle atrophy, deep tendon reflexes were normal, sensory exam was normal, gait was normal.  All specific nerves, including the sciatic nerve, were indicated as normal. 

The above evidence reflects that with regard to the lumbar spine disability, range of motion has fluctuated somewhat, with flexion ranging from 50 to 90.  The Veteran has at times indicated, however, that he experiences flare-ups that reduce the range of motion.  Given that flexion between 30 and 60 degrees warrants a 20 percent rating, the Board finds that the evidence is at least evenly balanced as to whether limitation of motion of the lumbar spine to include during flare-ups has throughout the appeal period more nearly approximated this criterion.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, an initial rating of 20 percent for muscle strain of the lumbosacral spine is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  As this rating was specifically requested by the Veteran, further discussion is not required, but the Board notes that there is no indication that the additional limitation of motion due to flare-ups resulted in flexion of 30 degrees or less and there was no evidence of ankylosis or incapacitating episodes warranting any higher rating under the general rating formula or the formula for rating intervertebral disc syndrome.

As to associated objective neurologic abnormalities, under 38 C.F.R. § 4.124a, DC 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation is assigned for complete paralysis: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  The above evidence reflects that the Veteran has complained of radiating pain in the left lower extremity since April 2006.  The Veteran also offered competent, credible evidence that he had pain radiating to the left leg during the November 2010 Board hearing and there was radiating pain to the left buttock on the February 2011 VA examination and a finding of radiculopathy with  mild intermittent pain to the left lower extremity on the July 2012 VA examination.  The evidence thus reflects that the Veteran's left leg symptoms have approximated mild incomplete paralysis of the sciatic nerve since April 2006, warranting a 10 percent rating under DC 8520 from the April 27, 2006 effective date of the grant of service connection for the lumbar spine disability.

As to the right lower extremity, there was no radiating pain on the March 2008 VA examination and the Veteran stated during the November 2010 Board hearing that his pain went to the left leg, but did not bother the right leg.  It was not until the February 2011 VA examination that pain radiating to the right side was noted, followed by the finding of radiculopathy with mild intermittent pain to the right lower extremity.  The Board thus finds that a 10 percent rating is warranted for right leg symptoms approximating mild incomplete paralysis of the sciatic nerve from the date of the February 22, 2011 VA examination, the first date on which this symptomatology was noted.

A rating higher than 10 percent is not, however, warranted because neither the lay nor medical evidence reflects that the symptoms more nearly approximated moderate incomplete paralysis of the sciatic nerve with regard to either lower extremity.  While the examiners' characterization of the radiculopathy symptoms as mild are not binding on the Board, these characterizations were consistent with the normal sensory examination findings and the other evidence indicating a lack of significant neurologic symptoms.  As the preponderance of the evidence is against a rating higher than 10 percent for radiculopathy of either lower extremity, the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

Right Shoulder

The Veteran's right shoulder disability is rated 20 percent under 38 C.F.R. § 4.71a, DCs 5010-5201.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  

DC 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to DC 5003.  Under DC 5003, degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

DC 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder; and limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder.  38 C.F.R. § 4.71a.  The evidence including the service treatment records and VA examination reports reflects that the Veteran is right handed.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

On the December 2008 VA examination, there was no deformity, giving way, instability, weakness, incoordination, dislocation or subluxation, or effusions.  There was pain, stiffness, decreased speed of joint motion, crepitus, and tenderness.  There were no flare-ups of joint disease.  Findings included crepitus, tenderness, guarding of movement, positive speed test, and pain in the acromioclavicular joint.  Range of motion was flexion to 80 degrees (erroneously transcribed as 8), abduction to 90 degrees, internal rotation to 60 degrees, and external rotation to 10 degrees.  There was objective evidence of pain with active motion and objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  X-ray of the right shoulder was normal.  The Veteran was self-employed as a tree surgeon and had lost 8 weeks of work in the previous 12 month period due to recurrent shoulder and neck pains.  There were significant effects on occupational activities, including decreased mobility, problems with lifting and carrying, difficulty reaching, decreased strength, and pain.  The Veteran's bilateral shoulder disabilities would give him difficulty with overhead work, pushing, pulling, and lifting.  There were moderate effects on some daily activities and mild effects on others.

On the September 2010 VA examination, summary of right shoulder symptoms included pain, stiffness, incoordination, decreased speed of joint motion, crepitus, but no deformity, giving way, instability, weakness, episodes of dislocation or subluxation, locking, effusions, or inflammation.  There were no flare-ups of joint disease.  Findings included crepitus, tenderness, guarding, positive speed sign, and moderate crepitus with abduction and external rotation.  Range of motion was flexion to 90 degrees, abduction to 70 degrees, internal rotation to 60 degrees, and external rotation to 50 degrees.  There was objective evidence of pain with active motion and objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  There was no ankylosis.  X-ray showed arthritis of the right acromioclavicular and glenohumeral joints and calcification.  It was indicated that the Veteran had closed his tree surgeon business because he could no longer work due to his low back and right shoulder disabilities.  The impact on occupational activities was problems with lifting and carrying, pain, and moderate to severe effects on usual daily activities.

On the July 2012 VA examination, the Veteran did not report flare-ups that impacted the function of the shoulder or arm.  Flexion and abduction were to 90 degrees, each with no evidence of painful motion.  There was no additional limitation in range of motion of shoulder and arm following repetitive use testing, but there was functional loss or impairment of the shoulder and arm, in the form of less movement than normal.  There was no localized tenderness or pain on palpation, but there was guarding.  There was no ankylosis of the glenohumeral articulation, pain on internal rotation (positive Hawkins' impingement test), weakness indicating possible rotator cuff pathology, including supraspinatus tendinopathy or tear (positive empty-can test), and weakness on external rotation indicating possible infraspinatus tendinopathy or tear (positive external rotation/infraspinatus strength test).  There was no history of recurrent dislocation or subluxation of the glenohumeral joint, although the crank apprehension and relocation test which indicated possible shoulder instability was positive.  There was no AC joint condition or any other impairment of the clavicle or scapula.  There was no tenderness on palpation of the AC joint, but cross-body adduction test, indicating possible acromioclavicular joint pathology was positive.  It was noted that an April 2006 right shoulder MRI showed a massive rotator cuff tear.  It was indicated that the Veteran's bilateral shoulder disability would affect any physical job requiring reaching over the head or repeated lifting or carrying.

During the Board hearing, the Veteran indicated that he had flare-ups with daily pain at a level of about 7.  He also described limitation of motion and muscle cramping, and indicated that he could only bring it up to shoulder level before the pain started.  See Board Hearing Transcript, at 23.  He also indicated that the right shoulder gave out and that he had trouble lifting and could not perform activities such as surfing because he could not extend his arm to paddle the board. 

The above evidence reflects that an initial rating higher than 20 percent is not warranted.  Range of motion has more nearly approximated flexion and abduction to the shoulder level, or 90 degrees, than midway between the side and shoulder level, which would be approximately 45 degrees.  Flexion and abduction were at least 70 degrees on all range of motion testing and there is no indication that additional limitation of motion on repetitive motion testing or caused by flare-ups resulted in range of motion more nearly approximating motion midway to the side.  The September 2010 and July 2012 VA examination reports specifically indicated that there were no flare-ups, and the December 2008 VA examination report did not indicate that there were flare-ups.  Moreover, although there was objective evidence of pain with active motion and objective evidence of pain following repetitive motion on the December 2008 and September 2010 VA examinations, there was no additional limitations after three repetitions.  In addition, while there was less movement than normal on the July 2012 VA examination, there was no additional limitation in range of motion of shoulder and arm following repetitive use testing, and no indication that the reduced movement was significant enough to result in symptoms more nearly approximating the limitation of motion of the arm to midway between the side and shoulder level warranting the 30 percent rating for the major arm under DC 5201.  Indeed, the Veteran indicated during the Board hearing that he could bring the arm up to the shoulder level before the pain started.  There is therefore no indication that pain or any other symptoms resulted in functional impairment that caused the range of motion to more nearly approximate limitation of motion of the arm to midway between the side and shoulder level.

In addition, there is no basis for any separate or higher rating under any other potentially applicable diagnostic code.  The above evidence reflects that, while there was some abnormal testing suggesting the possibility of additional symptoms, the most definitive test results showed that there was no ankylosis of scapulohumeral articulation, other impairment of the humerus, or impairment of the clavicle or scapula.

For the foregoing reasons, the preponderance of the evidence is against the claim for an initial rating higher than 20 percent for the Veteran's right shoulder disability.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Extraschedular

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

As to the Veteran's psychiatric disorders and lumbar spine strain, the discussion above reflects that the symptoms are fully contemplated by the applicable rating criteria.  As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  Similarly, the general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Similarly, the broad language of the mild, moderate, and severe categories of DC 8520 are broad enough to encompass the symptoms of the Veteran's bilateral lower extremity radiculopathy.  As to the right shoulder, while the Veteran indicated that he had difficulty lifting, carrying, and reaching, and difficulty with overhead work, pushing, and pulling, these difficulties were due to the pain he experienced from his right shoulder disability.  Pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2015); see Burton v. Shinseki, 25 Vet.App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40 4.45 (2015).  Consequently, the difficulties in lifting and carrying caused by the Veteran's right shoulder pain are contemplated by the rating criteria.  As the criteria applicable to the disabilities for which the Veteran seeks higher ratings contemplate his symptoms, the Board need not consider whether the disabilities cause marked interference with employment or frequent hospitalization.  Moreover, because the Board has found that the question of whether there has been marked interference with employment caused by the individual disabilities need not be addressed, it need not consider whether the collective impact of these disabilities is to cause marked interference with employment.  Cf. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).
 



ORDER

Entitlement to an initial rating of 50 percent, but no higher, for anxiety disorder from January 26, 1990 to April 27, 2006, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating of 70 percent, but no higher, for anxiety disorder from April 27, 2006, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating of 20 percent, but no higher, for muscle strain of the lumbosacral spine, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a separate rating of 10 percent, but no higher, for left lower extremity radiculopathy associated with muscle strain of the lumbosacral spine, is granted, from April 27, 2006, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a separate rating of 10 percent, but no higher, for right lower extremity radiculopathy associated with muscle strain of the lumbosacral spine is granted, from February 22, 2011, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an increased rating for impingement syndrome of the right (major) shoulder, with mild degenerative changes, currently rated 20 percent, is denied.


REMAND

TDIU

In March 2011, the RO granted entitlement to a TDIU, effective May 17, 2010.  This was the date the Veteran filed a formal application for increased compensation based on unemployability (VA Form 21-8940).  Generally, under 38 U.S.C.A. § 5110(a), the effective date of an increase in a veteran's disability compensation (which includes a claim for TDIU) "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Section 5110(b)(3) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Moreover, the issue of entitlement to a TDIU has been raised as part of the claims for higher initial ratings for the Veteran's lumbar spine and right shoulder disabilities, as the Veteran appears to be seeking the highest possible rating for these disabilities and there is evidence of unemployability due to these disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board notes that, although the Veteran indicated in his NOD and substantive appeals that he wanted a 20 percent rating for the lumbar spine disability and a 30 percent rating for the right shoulder disability, his representative argued in the June 2015 post-remand brief that the Veteran claims he warrants a TDIU prior to May 17, 2010 because he was unable to maintain gainful employment prior to that date.  It thus appears that the Veteran is essentially seeking the highest rating possible for his service connected disabilities for at least a portion of the appeal period. 

As the appeal period for these claims predates the formal claim for the TDIU, the Veteran could in theory be entitled to an effective date earlier than the date of the formal claim for TDIU.  However, entitlement to a TDIU requires that the Veteran have at least one disability rated at 40 percent with a combined rating of 70 percent.  38 C.F.R. § 4.16(a).  The Veteran has met these criteria since April 27, 2006.  Entitlement to a TDIU also requires that a veteran be unable to secure or follow a substantially gainful occupation as a result of service connected disability.  Marginal employment is not considered substantially gainful employment.  Marginal employment exists when the Veteran's marginal income is below the poverty and in other limited circumstances.  Here, in his formal TDIU claim, the Veteran indicated that he had owned his own tree service business from August 2004 to May 2010, that he missed many days from lost illness, that the most he earned in one year was $25,000, in 1999, and that his total earned income for the past year was $12,000.  The poverty threshold for an individual under age 65, as determined by the federal government, has ranged from $11,161 in 2009 to $12,316 in 2014.

As the record does not contain sufficient evidence for the Board to determine whether the Veteran's employment prior to May 2010 constituted marginal employment or substantially gainful employment, a remand is warranted for the AOJ to obtain this information and render a determination on this question in the first instance.

Service Connection Claims

The Veteran contends that he has nerve damage, a skin disability, peeling nails, right and left knee disabilities, right and left hip disabilities, and a left shoulder disability, as a result of a diving accident during service.  The service treatment records reflect that the Veteran was a Navy diver who participated in a trial to assess the effects of oxygen on a specific type of diving.

A December 1991 letter from the Naval Medical Research Institute (NMRI) noted the Veteran's complaints including joint pain and that records showed he reported joint pain and other symptoms during the diving trial.  The NMRI noted that it was difficult to answer the question as to whether his current medical problems are related to the research dives he did.

The Veteran also submitted a series of medical articles indicating that symptoms such as itching and joint pain are present in many decompression sickness cases.

In addition, a June 2006 letter from a Navy medical officer indicated that the officer had reviewed materials sent to him and noted a slight possibility that decompression sickness or other effect of pressure/has exposure could cause subtle injury to heat regulatory centers in the brain, but there would be no way to prove such a link.  He attached sick call reports indicating that the Veteran had symptoms including joint pain, night sweats, and dermatitis.

Moreover, a December 2008 letter from the Veteran's commanding officer recounted the experiment and noted that the Veteran developed itching and stinging on the arms and legs, as well as a one centimeter diameter fluid-filled wheel with radiating spokes on the right upper arm, with these symptoms resolving and the problem being eliminated in later experiments.  

In its December 2011 remand, the Board found that VA examinations were warranted as to the etiology of each of the Veteran's claimed disabilities.  The Board noted that the Veteran was afforded VA examinations in March 1990 and December 2008, but that these examinations were inadequate because MRI examination of the Veteran's knees, hips, and shoulders was recommended, but had never been conducted.

The Board therefore instructed that the Veteran be afforded VA examinations at which his hip, knee, left shoulder, skin, nail, and neurologic disorders be addressed and discussed.  Specifically, the Board instructed that MRIs be performed and that materials relating to the Veteran's experimental dives and symptoms caused by diving and decompression injuries be addressed, as well as whether there was evidence of bone infarct.  Multiple VA examinations were performed in July 2012.  Hip and knee examinations were normal and it was indicated that imaging studies were performed, but no specific reference to MRI.  The VA left shoulder examination report contained a diagnosis of right shoulder rotator cuff tear with AC joint DJD.  The report referenced an April 2006 MRI of the right shoulder but not the left.  The VA examiner opined that the left shoulder disability was not related to service, noting that it is an aging process, the Veteran was not seen for a left shoulder condition in service, and "nor would it be aggravated by his scuba diving in the service or his right shoulder."  The VA skin examination report contained a diagnosis of urticaria, but indicated that it had resolved and was no longer present.

The Board is responsible for ensuring compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, the VA examinations did not comply with the Board's remand instructions because they did not indicate whether MRIs were performed with respect to the hips, knees, and left shoulder, and it does not appear that this test was performed.  More significantly, the letters from health care professionals and medical literature submitted by the Veteran reflect that he suffered some type of in-service injury or event as a result of his participation in the diving experiment and some of the symptoms that he experienced are those that have been found to be common as a result of such diving experiences.  It is therefore imperative that these materials specifically be addressed by the VA examiner offering an opinion as to the etiology of these disabilities.  In addition, although the July 2012 VA examination indicated normal examination for the hips and knees, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed the first of his recent service connection claims in in April 2006.

Further, although the July 2012 peripheral nerves examination indicated on the first page that the Veteran did not have a peripheral nerve condition or peripheral neuropathy, and on the last page that it was a normal peripheral nerve exam, an affirmative response to the question whether the Veteran had any symptoms attributable to any peripheral nerve condition was given on the second page of the report.

Finally in this regard, the July 2012 VA examinations were performed by a physician's assistant.  While non-physicians are generally competent to conduct examinations and offer opinions, this case involves complex medical questions that the Board finds would be better addressed by an appropriate specialist physician.  The Veteran should therefore be afforded a VA examination to include MRIs of the hips, knees, and left shoulder, after which an opinion should be given as to whether any disability of the hips, knees, left shoulder, skin including nails, or nerves since April 2006 is related to the Veteran's diving experience in service and which addresses all of the general and specific medical evidence related to this question.  

Accordingly, the issues of entitlement to a TDIU and entitlement to service connection for nerve damage, a skin disability, a nail disability, right and left knee disabilities, right and left hip disabilities, and a left shoulder disability are REMANDED for the following action:

1.  Request information from the Veteran regarding his precise income from April 2006 through May 2010.  After receiving this information, render a determination as to whether the Veteran's employment during this time period constituted marginal employment or substantially gainful employment.

2.  Schedule the Veteran for a VA examination by an appropriate specialist physician as to the etiology of any disability of the hips, knees, left shoulder, skin, or nerves that he has had since April 2006.  All necessary tests should be conducted, to specifically include MRIs of the hips, knees, and left shoulder.

The claims file must be sent to the physician for review.

The physician should indicate whether it is as least as likely as not (50 percent probability or more) that any disability of the hips, knees, left shoulder, skin including nails, or nerves since April 2006 are related to his in-service diving or had their onset during service.  The physician should specifically comment on all of the general medical articles and specific medical evidence relating to the dives including the symptoms noted in service and the opinions offered by the various medical and military sources, cited above.

A complete rationale should accompany any opinion provided.

The physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

3.  After the above development has been completed, readjudicate the issues of entitlement to a TDIU and entitlement to service connection for nerve damage, a skin disability, a nail disability, right and left knee disabilities, right and left hip disabilities, and a left shoulder disability.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


